DETAILED ACTION
This office action is in response to the amendment filed June 6, 2022 in which claims 1-7, 9-23, and 26-28 are presented for examination and claim 8, 24, and 25 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Specification
The disclosure is objected to because of the following minor informalities:  Paragraph 0051, line 2 recites “interior surface,” which should be amended to recite “interior surface 182.”  
The disclosure is objected to because of the following minor informalities:  Paragraph 0065, line 1 recites “blade 133, as shown in FIG. 6,” however, reference numeral 133 is not included in Figure 6.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “the exterior surface of the blade,” however, there is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-20, 22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,290,294 Kita.
To claim 1, Kita discloses a goggle (see Figures 1-3; col. 3, line 23 – col. 4, line 28), comprising:
a movable unitary lens (5) having an interior surface (annotated Figure 3, see below; col. 3, lines 23-35);
a chassis (2,3), comprising:
a body (3) defining a central opening wherein the body is configured to be worn on a wearer's face (see Figures 1-3; col. 3, lines 23-35); and
a barrier (2) comprising a flexible blade that is integrally formed with the body (annotated Figure 3; col. 3, lines 23-43), the barrier having an exterior surface configured to contact the interior surface of the lens substantially along an entire perimeter of the lens so as to form a seal with the lens (see Figures 1, 2, and annotated Figure 3; col. 3, line 23 – col. 4, line 28).

    PNG
    media_image1.png
    899
    633
    media_image1.png
    Greyscale

To claim 2, Kita discloses a goggle wherein the blade is connected and extends from an inner edge of the body proximal to the central opening toward an outer edge of the body distal to the central opening, and wherein the blade contacts the interior surface of the lens (annotated Figure 3).

To claim 5, Kita discloses a goggle wherein the chassis comprises an elastomer (col. 3, lines 37-43).

To claim 9, Kita discloses a goggle wherein the barrier comprises a tip that is rounded (annotated Figure 3).

To claim 10, Kita discloses a goggle wherein the chassis comprises a chassis material (col. 2, lines 37-43), and further comprising a frame (1) connected to the chassis, the frame comprising a frame material that is more rigid than the chassis material (see Figures 1-3; col. 3, lines 37-43).

To claim 11, Kita discloses a goggle wherein the chassis is overmolded onto the frame (see Figure 1-3; col. 3, lines 37-43).
To the limitation “the chassis is overmolded onto the frame,” Examiner respectfully notes that claim 11 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 12, Kita discloses a goggle wherein the lens is fully removable from the frame (see Figures 1-2; col. 3, lines 23-36).

To claim 13, Kita discloses a goggle further comprising a frame (1) connected to the chassis, and a locking assembly (61) configured to secure the lens to the frame (see Figures 1-3; col. 3, lines 60-67).

To claim 14, Kita discloses a goggle wherein the locking assembly is the frame, and wherein the lens is secured to the frame by an interference fit (see Figures 1-3; col. 3, line 23 – col. 4, line 28).

To claim 15, Kita discloses a goggle wherein the barrier is compressed by the lens (see Figures 1-3; col. 3, line 23 – col. 4, line 28).

To claim 16, Kita discloses a goggle wherein the chassis supports the lens (see Figures 1-3; col. 3, line 23 – col. 4, line 28).

To claim 17, Kita discloses a goggle (see Figures 1-3; col. 3, line 23 – col. 4, line 28), comprising:
a frame (1) comprising a frame material (col. 3, lines 37-43);
a movable unitary lens (5) having an interior surface and an exterior surface (annotated Figure 3; col. 3, lines 23-36);
a chassis (2) comprising a chassis material that is less rigid than the frame material (col. 3, lines 37-43), the chassis comprising:
a body (3) defining a central opening, wherein the body is configured to be worn on a face of a wearer (see Figures 1-3), and
a barrier integrally formed with the body, the barrier comprising a flexible blade that contacts the interior surface of the lens substantially along an entire perimeter of the lens so as to form a seal with the lens (annotated Figure 3; col. 3, line 23 – col. 4, line 28).

To claim 18, Kita further discloses a goggle further comprising a locking assembly (61) configured to secure the movable unitary lens to the frame (see especially Figure 3; col. 3, lines 60-67).

To claim 19, Kita further discloses a goggle wherein the blade is arranged between the lens and the body of the chassis (annotated Figure 3).

To claim 20, Kita discloses a goggle wherein the chassis is overmolded onto the frame (see Figure 1-3; col. 3, lines 37-43).
To the limitation “the chassis is overmolded onto the frame,” Examiner respectfully notes that claim 20 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 22, Kita discloses a goggle wherein the chassis material comprises an elastomer (col. 3, lines 37-43).

To claim 26, Kita discloses a goggle wherein the blade extends upwardly from an inner edge of the body toward an outer edge of the body (annotated Figure 3).

To claim 27, Kita discloses a goggle wherein the blade extends outwardly from an inner edge of the body toward the frame (annotated Figure 3).

To claim 28, Kita discloses a goggle wherein the barrier is configured to contact the interior surface of the lens adjacent a perimeter edge of the lens (annotated Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kita.
To claim 3, Kita discloses a goggle as recited in claim 1, above.
Kita does not expressly disclose a goggle wherein the blade extends from an exterior facing side of the body of the chassis at an angle relative to a vertical axis of the goggle, wherein the angle is in a range from approximately 15 degrees to approximately 45 degrees.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Kita such that the blade extends from an exterior facing side of the body of the chassis at an angle relative to a vertical axis of the goggle, wherein the angle is in a range from approximately 15 degrees to approximately 45 degrees as a matter of routine optimization.
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 4, Kita discloses a goggle as recited in claim 1, above.
Kita does not expressly disclose a goggle wherein the blade has a thickness of 0.5 mm to 1 mm as measured from the exterior surface of the blade to an interior surface of the blade.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Kita such that the blade has a thickness of 0.5 mm to 1 mm as measured from the exterior surface of the blade to an interior surface of the blade as a matter of routine optimization.
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 6, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kita in view of US Pub No. 2012/0284907 Shuie.
To claim 6, Kita discloses a goggle wherein the chassis comprises a thermoplastic elastomer (col. 3, lines 37-43).
Kita does not expressly disclose a goggle wherein the thermoplastic elastomer is thermoplastic polyurethane.
However, Shuie teaches a goggle comprising a chassis comprising thermoplastic polyurethane (para. 0026).
Kita and Shuie teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermoplastic elastomer of Kita to be a thermoplastic polyurethane as taught by Shuie because Shuie teaches that this configuration is known in the art and provides cushioning (para. 0026).  
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 7, the modified invention of Kita (i.e. Kita in view of Shuie, as detailed above) further teaches a goggle wherein the chassis comprises a material having a Shore A hardness range of approximately 70 to approximately 100 (para. 0034 of Shuie).
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 23, Kita discloses a goggle wherein the chassis comprises a thermoplastic elastomer (col. 3, lines 37-43).
Kita does not expressly disclose a goggle wherein the thermoplastic elastomer is thermoplastic polyurethane.
However, Shuie teaches a goggle comprising a chassis comprising thermoplastic polyurethane (para. 0026).
Kita and Shuie teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the thermoplastic elastomer of Kita to be a thermoplastic polyurethane as taught by Shuie because Shuie teaches that this configuration is known in the art and provides cushioning (para. 0026).  
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kita in view of US Pub No. 2017/0203159 Schuwerk.
To claim 21, Kita discloses a goggle as recited in claim 17, above.
Kita does not expressly disclose a goggle wherein the lens comprises two or more layers.
However, Schuwerk teaches a goggle wherein the lens comprises two or more layers (para. 0060).
Kita and Schuwerk teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Kita to include two or more layers as taught by Schuwerk because Schuwerk teaches that this configuration is known in the art and prevents air from condensing on the inside of the lens and prevents scratching of the lens (para. 0060).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732